Citation Nr: 1134635	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active military service in from February 1966 to August 1969 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2011, the Board remanded the case for further development.  Since then, the development has been completed and the issues are, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  Bilateral hearing loss was first shown many years after the Veteran's active duty and is not causally or etiologically related to such service.  

2.  Tinnitus was first shown many years after the Veteran's active duty and is not causally or etiologically related to such service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter sent in October 2007 fully satisfied the duty to notify provisions pertaining to the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate his service connection claims; which evidence, if any, he should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Further, the Veteran's service, VA, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In accordance with a January 2011 Board remand, the RO also requested that the Veteran complete and return the appropriate release of information form (an enclosed VA Form 21-4142) for each health care provider identified so that VA could obtain treatment information.  To date, these records have not been received, and the Veteran has not provided VA with enough information to identify and locate the existing records including the approximate time frame covered by the records.  Indeed, in a February 2011 letter, the Veteran indicated he had no additional information or evidence to submit.  .  See, e.g., 38 C.F.R. § 3.159(c)(2)(i) (2009).  In this regard, the Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of the Veteran's cooperation in obtaining additional treatment records which could affect the issues on appeal, the VA has no further obligations regarding these records.  Thus, the Board finds that no additional evidence that may aid the Veteran's claims or might be pertinent to the bases of the claims has been submitted, identified, or remains outstanding.  Therefore, the Board finds that the duty to assist requirement has been satisfied.  See Quartuccio, supra.  

Furthermore, in accordance with Board's January 2011 remand directives, the Veteran was afforded a pertinent VA examination in February 2011.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein; contained a description of the history of the disability at issue; and documented and considered the Veteran's complaints and symptoms.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to this claims is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Throughout the current appeal, the Veteran has contended that he has current bilateral hearing loss and tinnitus that are related to noise exposure in service.  Specifically, he contends that he was exposed to hazardous noise during combat operations while serving in the Republic of Vietnam.  He describes pertinent symptoms since discharge from active duty.  

Service personnel records confirm the Veteran's service with the United States Air Force in the Republic of Vietnam from August 1968 to August 1969.  His primary military specialty was that of an aircraft control and warning operator.  Thus, exposure to hazardous noise is conceded.

However, service treatment records show no evidence of complaints of, or treatment for, hearing loss or tinnitus during service.  Further, post-service VA outpatient treatment records do not reflect a hearing loss or tinnitus disability.  

Importantly, in March 2008, the Veteran reported having received pertinent treatment and evaluation from an ear, nose, and throat specialist at St. Anthony's Hospital.  In particular, the Veteran has indicated that the examiner, Dr. L., provided a positive nexus opinion between his hearing loss and tinnitus and his active service.  Unfortunately, due to lack of cooperation from the Veteran, these records were unable to be obtained.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In February 2011, the Veteran was afforded a VA audiological examination.  On examination, the Veteran reported bilateral hearing loss worse in the right ear with the onset around the age of 30 years old (in approximately 1976).  He reported difficulty hearing words in conversation and that he frequently misunderstands words.  He also reported intermittent, bilateral tinnitus occurring more often in the right ear than the left.  He reported that the onset of tinnitus became noticeable 20 years ago (in 1991).  He also described noise exposure during active duty.  The examiner remarked that the Veteran did not specifically relate his hearing loss and tinnitus to his service.  On examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
        55
60
LEFT
20
20
25
55
38

Puretone threshold averages were 44 decibels in the right ear and 38 in the left.  Speech recognition scores were 96 percent in the right ear and 98 percent in the left.  The examiner diagnosed normal to moderately sensorineural hearing loss bilaterally.  Additionally, the examiner noted that the Veteran's service records revealed normal hearing bilaterally on service entrance and discharge, and there were no complaints of hearing loss or tinnitus in these records.  He noted that the Veteran reported the onset of the conditions in 1976 (hearing loss) and 1991 (tinnitus).  He opined that it is not at least as likely as not that hearing loss or tinnitus is related to service.  The examiner based his opinion on the evidence of normal hearing at separation, the lack of evidence of complaints of hearing loss or tinnitus in service, as well as the significant delay of the onset of symptoms many years post service.  

Upon review, the Board finds that the 2011 VA examiner's medical opinion probative as it is based on a complete review of the claims file and the accurate history provided therein and provides a thorough opinion based on that review and on the medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the VA examiner's opinion provides supporting rationale and is consistent with the record.  Significantly, there is no equally probative contrasting medical evidence of record.  Thus, the VA examiner's opinion is the most probative evidence of record.  

In considering the totality of the evidence of record, the Board finds that such evidence clearly shows a current hearing loss disability and tinnitus.  See 38 C.F.R. § 3.385.  However, the question at issue here is whether such conditions are related to the Veteran's service.  In this regard, the Board acknowledges and deems credible the Veteran's contentions with regard to noise exposure in service.  Such contentions are consistent with the Veteran's combat service.  Thus, as noted above, in-service noise exposure is conceded.  

The Board acknowledges the Veteran's contention that his current hearing loss and tinnitus are related to noise exposure in service.  The Board further acknowledges that the Veteran is competent to attest to observable conditions and symptoms of his condition.  However, the Board finds that these statements are outweighed by the medical evidence of record.  In this regard, all service records of audiological testing revealed normal findings, both on entrance and exit.  Additionally, the Veteran reported normal hearing on examination in service.  Although inservice noise exposure has been conceded, the evidence of record shows no evidence of complaints of or treatment for hearing loss and tinnitus in service or for many years thereafter.  

The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the Veteran's contention that his current bilateral hearing loss and tinnitus are related to service is unsupported by the record.  Of particular significance to the Board is the fact that the Veteran first filed claims for service connection for bilateral hearing loss and tinnitus in 2007, over 30 years after active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  The Board also finds significant the fact that the Veteran did not relate his hearing loss to service until after he filed a claim for service connection in 2007.  Further, the Board notes that the Veteran has provided no testimony of inservice hearing problems.  

With regard to the Veteran's statements of continuity of symptomatology, the Board finds these statements unpersuasive.  In an October 2007 Statement In Support Of Claim, the Veteran reported ringing in the ears and hearing problems after service discharge in 1970.  However, in a February 2011 VA examination report, the Veteran reported the onset of hearing loss in 1976 and tinnitus in 1991, both many years post discharge.  Therefore, the Board finds the Veteran's statements regarding continuity of symptomatology to be conflicting in nature and thus lacking credibility.  

The Board observes that in this case there is a nearly 30 year-long evidentiary gap between active service and the earliest objective evidence of complaints of and treatment for hearing loss and tinnitus.  The Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first complaints or symptoms of hearing impairment is itself evidence which tends to show that the currently diagnosed hearing loss and tinnitus did not have their onset in service or for many years thereafter.  

The only probative evidence of record, the above-mentioned 2011 VA medical opinion, shows that the Veteran's hearing loss and tinnitus are unrelated to service.  The Board acknowledges the Veteran's contentions that these problems are related to service.  It is well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2009).  Further, as noted above, the Board finds that the Veteran's statements are outweighed by the VA examiner's negative medical opinions.
Accordingly, the Board finds that the evidence of record shows no connection between the Veteran's hearing loss and tinnitus and his active service.  As the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and entitlement to service connection for such must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; & Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


